DETAILED CORRESPONDENCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This final office action is in response to the communication received on 2 November 2021.  Amendments to claims 1, 11 and 20 are acknowledged and have been carefully considered.  Claims 2, 3, 7, 9, 12, 13, 17, 19, and 22 are cancelled.  Claims 1, 4-6, 8, 10, 11, 14-16, 18, 20, 21, 23 and 24 are pending and considered below.         

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-6, 8, 10, 11, 14-16, 18, 20, 21, 23 and 24 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
The claimed limitations, as per method Claim 1, include the steps of:
pre-storing in a server, by the server, a corresponding relationship between parameter value conditions and reduction algorithms on a payment method, wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship;
receiving, by the server, an order processing request carrying order information submitted by a user via a user terminal, and determining a parameter value according to the order information, the user being not aware of an amount of reduction adjustment to be authorized by the server on an order amount in the order information when submitting the order processing request; 
after receipt of the order processing request, determining, by the server, according to the pre-stored corresponding relationship between parameter value conditions and reduction algorithms, at least one parameter value condition in line with the parameter value from parameter value conditions contained in the corresponding relationship, and determining a candidate reduction algorithm corresponding to the at least one parameter value condition, wherein the candidate reduction algorithm is determined further according to a quantity of discounts offered to payment users of the payment method from a preset historical moment to a current time; 
pre-storing in the server, by the server, reduction algorithms from the preset historical moment to the current moment;
obtaining, by the server, a total quantity of reductions of pre-stored reduction algorithms from the preset historical moment to the current moment, wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm, a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit, a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit, the second algorithm is determined unavailable, and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm;
obtaining, by the server, a total quantity of reductions of a payment account identifier contained in the order information sent by the user terminal from the preset historical moment to the current moment,
determining, by the server, the parameter value of the at least one preset transaction feature parameter further according to the total quantity of reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier;
separately determining, by the server, according to each determined reduction algorithm, a reduction value corresponding to each reduction algorithm, and selecting, from determined reduction values, a first reduction value with a maximum value; 
performing, by the server, reduction adjustment on the order amount in the order information according to the first reduction value, and performing an order processing based on the adjusted order information;
generating, by the server, a payment success notification according to the order processing based on the adjusted order information; and
sending, by the server, the payment success notification to the user terminal to be displayed on a prompt interface of the user terminal, the payment success notification as displayed on the prompt interface of the user terminal evidences a payment has been made using the payment method and displays the amount of reduction adjustment the user not aware of when submitting the order processing request.

Examiner Note: underlined elements indicate additional elements of the claimed invention identified as performing the steps of the claimed invention.

Under Step One of the statutory analysis framework, claims 1, 4-6, 8, 10, 21, 23 and 24 is/are drawn to methods (i.e., a process), claims 11, 14-16, and 18 is/are drawn to a system (i.e., a machine/manufacture), and claim 20 is/are drawn to a computer-readable storage medium (i.e., a machine/manufacture).  As such, claims 1, 4-6, 8, 10, 11, 14-16, 18, 20, 21, 23 and 24 is/are drawn to one of the statutory categories of invention.

Under Step 2A Prong One of the analysis under the Mayo framework the claim(s) are determined to recite(s) the judicial exception of pre-storing in a server, by the server, a corresponding relationship between parameter value conditions and reduction algorithms on a payment method, wherein the pre-stored corresponding relationship includes a one-to-multiple relationship, and one same parameter value condition corresponds to multiple reduction algorithms in the one-to-multiple relationship; receiving, by the server, an order processing request carrying order information submitted by a user via a user terminal, and determining a parameter value according to the order information, the user being not aware of an amount of reduction adjustment to be authorized by the server on an order amount in the order information when submitting the order processing request; after receipt of the order processing request, determining, by the server, according to the pre-stored corresponding relationship between parameter value conditions and reduction algorithms, at least one parameter value condition in line with the parameter value from parameter value conditions contained in the corresponding relationship, and determining a candidate reduction algorithm corresponding to the at least one parameter value condition, wherein the candidate reduction algorithm is determined further according to a quantity of discounts offered to payment users of the payment method from a preset historical moment to a current time; pre-storing in the server, by the server, reduction algorithms from the preset historical moment to the current moment; obtaining, by the server, a total quantity of reductions of pre-stored reduction algorithms from the preset historical moment to the current moment, wherein the pre-stored reduction algorithms include a first algorithm and a second algorithm, a first total quantity of reductions of the first algorithm from the preset historical moment to the current moment is less than a first upper limit, a second total quantity of reductions of the second algorithm from the preset historical moment to the current moment is greater than or equal to a second upper limit, the second algorithm is determined unavailable, and the first algorithm but not the second algorithm is selected as the candidate reduction algorithm; obtaining, by the server, a total quantity of reductions of a payment account identifier contained in the order information sent by the user terminal from the preset historical moment to the current moment, determining, by the server, the parameter value of the at least one preset transaction feature parameter further according to the total quantity of reductions of the pre-stored reduction algorithms and the total quantity of reductions of the payment account identifier; separately determining, by the server, according to each determined reduction algorithm, a reduction value corresponding to each reduction algorithm, and selecting, from determined reduction values, a first reduction value with a maximum value; performing, by the server, reduction adjustment on the order amount in the order information according to the first reduction value, and performing an order processing based on the adjusted order information; generating, by the server, a payment success notification according to the order processing based on the adjusted order information; and sending, by the server, the payment success notification to the user terminal to be displayed on a prompt interface of the user terminal, the payment success notification as displayed on the prompt interface of the user terminal evidences a payment has been made using the payment method and displays the amount of reduction adjustment the user not aware of when submitting the order processing request.
This judicial exception is similar to abstract ideas related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors because the claims are directed to steps or algorithms detailing the determination of discounts to be offered to purchasers, the discounts determined in accordance with historical time related discount values.

Under Step 2A Prong Two of the analysis under the Mayo Framework, the judicial exception expressed as the steps of the instant claims is not integrated into a practical application because the claims only recite one additional element, the element of using a processor or server coupled to memory to perform the steps of the claimed abstract idea.  The processor is recited at a high-level of generality (i.e., as a generic processor performing generic computer functions to perform the claimed steps of the invention), and therefore the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element of performing the inventive steps with a generic computer does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus the claimed invention is directed to an abstract idea without a practical application.

Under step 2B of the Mayo analysis framework the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional limitations of performing the steps with a computer processor, a display module, and a memory storing machine executable instructions represents insignificant data gathering and data processing steps requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry.  Applicants’ written description as published at least at paragraph [113] recites “server 1900 may vary greatly due to different configurations or performance, and may include one or more central processing units (CPUs) 1922 (for example, one or more processors), a memory 1932, and one or more storage media 1930 (for example, one or more mass storage devices) that store applications 1942 or data 1944. The memory 1932 and the storage medium 1930 may have temporary storage or persistent storage. A program stored in the storage medium 1930 may include one or more modules (not shown in the figure), and each module may include a series of instructions and operations for a statistics server,” written description paragraph [116] recites “instructions may be executed by a processor of a mobile terminal to implement the method for processing an order. For example, the non-transitory computer readable storage medium may be a read-only memory (ROM), a random access memory (RAM), a compact disc read-only memory (CD-ROM), a magnetic tape, a floppy disk, an optical data storage device,” and written description paragraph [117] recites “apparatus may include a receiver configured to receive an order processing request that is sent by a terminal and carries order information, and determine a parameter value of at least one preset transaction feature parameter according to the order information.”  Thus the inventive steps are performed by a generic computing system executing generic computing instructions and thus the judicial exception does not comprise significantly more than a generic computing system or and improvement to another technical field.
Further, as per MPEP 2106, and TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) ("It is well-settled that mere recitation of concrete, tangible components is insufficient to confer patent eligibility to an otherwise abstract idea") and as per Intellectual Ventures I LLC v. Capital One Bank (USA), N.A., 792 F.3d 1363, 1366, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015) ("An abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer") simply performing the steps of an abstract idea by a computing apparatus does not make an inventive concept statutorily eligible.  Therefore, it is clear from Applicants’ specification that the elements and modules in the claims require no more than a generic computer (e.g., a general-purpose computing device) to perform generic computer functions (e.g., accessing, transmitting/receiving, sorting, and storing data) that are well-understood, routine and conventional activities previously known in the industry. None of the limitations of the instant invention, considered as a whole and as an ordered combination, provide eligibility, because the steps of the claims simply instruct the practitioner to implement the abstract idea with routine, conventional activity.
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea. When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer, generally link the abstract idea to a particular technological environment or field of use, and append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering).
Dependent claims 4-6, 8, 10, 14-16, 18, 21, 23 and 24 are directed to the judicial exception as explained above for Claims 1 and 11, and are further directed to limitations directed to determining reduction values in accordance with a variety of factors, such as determining quantities of reductions with respect to limits, random selection techniques, and the issuance of payment notifications and identifier parameters.  These limitations or processes are considered to be executed by the general purpose computing system, such as a server, as explained above, and therefore do not result in the claimed invention being directed to a practical application or comprise significantly more than the identified abstract idea.
Dependent claims 4-6, 8-10, 14-16, 18, 19, 21, 23 and 24 do not add more to the abstract idea of independent Claims 1 and 11 and therefore are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend.

Response to Arguments/Amendments
After careful review of Applicant’s remarks/arguments filed on 7 July 2021, Applicant's arguments with respect to claims 1, 4-6, 8, 10, 11, 14-16, 18, 20, 21, 23 and 24 have been fully considered and are discussed below. 
Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 2 November 2021, with respect to the rejection(s) of claim(s) 1, 4-6, 8, 10, 11, 14-16, 18, 20, 21, 23 and 24 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
Claim Rejections - 35 USC § 101
The Applicant argues in reference to the 101 rejection that the claimed invention is statutory (pages 16-22).  Applicant's arguments and remarks filed 2 November 2021 have been fully considered but they are not persuasive.  The 35 USC 101 rejection is maintained and the rejection above has been updated to reflect current Office training and guidelines.
	a.	Applicants argue that the claims are similar to the claims at issue in Trading Technologies International, Inc. v. CQG Inc., decision issued 18 January 2017, which were determined to be patently eligible.  Applicants assert that the problem solved by the instant invention is “how to encourage the user to use a particular payment method out of a plurality of payment methods available to the user,” by “providing a mechanism to dynamically offer a discount that is determined at the time of the transaction, with several transaction elements considered.”  Applicants further argue that a technical advantage of the invention is that the user, at the time of selecting a particular payment method, is not aware that selecting a particular payment method will result in a particular discount, and thus increasing user interest in participating with the system.  As well, Applicants assert that the instant invention, similar to the claims at issue in Trading Technologies, improves graphical interface devices related to computerized payment transactions by improving usability, speed, and accuracy of a graphical user interface.
	First, the Examiner respectfully disagrees and replies that the invention deemed eligible with respect to Trading Technologies was determined to be eligible because, as recited on page six of the decision; 
the claims are directed to solving a problem that existed with prior art GUIs, namely, that the best bid and best ask prices would change based on updates received from the market. There was a risk with the prior art GUIs that a trader would miss her intended price as a result of prices changing from under her pointer at the time she clicked on the price cell on the GUI. The patents-in-suit provide a system and method whereby traders may place orders at a particular, identified price level, not necessarily the highest bid or the lowest ask price because the invention keeps the prices static in position, and allows the quantities at each price to change. 

The statutory eligible elements of the invention at issue in Trading Technologies was determined to be an improvement to a graphical display which kept prices in a static position on an interface while allowing the quantity indications available at each price to change in accordance with updated information.  Thus, the Examiner interprets the invention detailed under Trading Technologies to be an improvement to a graphical user interface by presenting a particular location on a graphical user interface which presents changing information to the viewer.  This improvement was determined by the court to be eligible under 35 USC 101.  The Examiner also notes that this improvement as detailed in Trading Technologies is similar to the improvement in graphical user interface function detailed in Example 37 of the 2019 PEG, wherein an icon on the graphical interface is relocated in accordance with the amount of user interaction with the graphical element by tracking the interactions and moving the icon accordingly to a more easily accessible position.  
However, with respect to the instant invention, the Examiner does not agree with Applicants that the instant invention encompasses an improvement or a change to the functioning of the graphical user interface similar to as detailed in the Trading Technologies decision or Example 37 of the 2019 PEG.  The instant invention, as explained by the Applicants and as interpreted by the Examiner presents notifications on a graphical user interface related to a payment transaction being conducted by the user.  The user places an order and, in accordance with the invention, a discount, of which the user is unaware at the time of placing the order, is presented to the user upon the successful placement of an order with the particulars of the payment transaction.  That is, the user interacts with a payment enabling graphical element as detailed at least at Applicant’s written description paragraphs [77]-[79], [90], and [101], and aside from selecting and activating a graphical element on the interface and being presented with transaction related information, the Applicant’s disclosure viewed in combination with the instant claims, while detailing the response of the system to a user invoking a purchase transaction, details the transmitting and accessing of information in a database or similar construct, selecting particular information, and presenting the particular information to a user in a graphical element.  Thus, the Examiner interprets the instant invention to encompass well known and generic processes related to user interactions with a graphical user interface such as a shopping cart, and the processes invoked by the interaction with a graphical user element, such as accessing a database, transmitting pertinent transaction related information, and presenting a discount on the interface to the user.  Such a result of the performance of the claims of the instant invention does not result, as found in Trading Technologies or Example 37, in any improvement to a graphical user interface or the presentation of information to a user because the neither claims or the written description include disclosures related to particular aspects of displaying information on a graphical user interface.
	b.	Applicants argue that the claims are patently eligible under the machine-transformation test because the instant invention recites a particular configuration of a server related to the pre-storing of information, reduction algorithms, related to payment methods, and wherein the information includes a one to multiple relationship and a single parameter value condition corresponds to multiple reduction algorithms.
	The Examiner respectfully disagrees and replies that a review of the Applicant’s claims and written description, considered together, does not result in the conclusion that the instant invention improves the functioning of data management systems or the relationships of data accessing or presentation in such a way that any technical improvement is discerned.  A person of skill in the art would appreciate that multiple types of information are typically stored in database systems and that a wide variety of relationships and data access techniques can be used to relate the stored information for a wide variety of purposes.  Thus the Examiner does not discern any technical related improvement to the manner in which the instant invention accesses or relates information contained in databases or database structures.
	c.	As noted previously, the Examiner notes that in examining the instant invention, the Examiner actively evaluated all inventive elements as contained in the claims and the written description to fairly determine if any elements, when incorporated into the claims, would result in the invention being determined patently eligible under 35 USC 101.  As a result of the review and analysis, the Examiner continues to maintain that the invention is not patently eligible under 35 USC 101.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
	Please see attached References Cited form 892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682